Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is entered into as of August 6, 2013, by and
between SkyWest, Inc., a Utah corporation (the “Company”), and [NAME],
(“Indemnitee”).

 

RECITALS

 

A.            The Company is aware that because of the increased exposure to
litigation costs, talented and experienced persons are increasingly reluctant to
serve or continue serving as directors and officers of corporations unless they
are protected by comprehensive liability insurance and indemnification.

 

B.            The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore often fail to provide such directors and officers with adequate
guidance regarding the proper course of action.

 

C.            The Board of Directors of the Company (the “Board”), has concluded
that, in order to retain and attract talented and experienced individuals to
serve as officers and directors of the Company and its subsidiaries and to
encourage such individuals to take the business risks necessary for the success
of the Company and its subsidiaries, the Company should contractually indemnify
its officers and directors, and the officers and directors of its subsidiaries,
in connection with claims against such officers and directors relating to their
services to the Company and its subsidiaries and has further concluded that the
failure to provide such contractual indemnification could be detrimental to the
Company, its subsidiaries and shareholders.

 

D.            Indemnitee’s willingness to serve as a director or officer of the
Company is predicated, in substantial part, upon the Company’s willingness to
indemnify Indemnitee in accordance with the principles reflected above, to the
fullest extent permitted by the laws of the state of Utah, and upon the other
undertakings set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and as an inducement to
Indemnitee to serve as a director or officer of the Company, the parties,
intending to be legally bound, hereby agree as follows:

 

1.             Definitions.

 

(a)           Agent.  “Agent” with respect to the Company means any person who
is or was a director, officer, employee or other agent of the Company or a
Subsidiary; or is or was serving at the request of, for the convenience of, or
to represent the interests of, the Company or a Subsidiary as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise (including without limitation any employee benefit
plan whether or not subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)); or was a director, officer, employee or agent of a
predecessor corporation (or other predecessor entity or enterprise) of the
Company or a Subsidiary, or was a director, officer,

 

1

--------------------------------------------------------------------------------


 

employee or agent of another corporation, partnership, joint venture, trust or
other enterprise (including without limitation any employee benefit plan whether
or not subject to the ERISA) at the request of, for the convenience of, or to
represent the interests of such predecessor.

 

(b)           Change in Control.  “Change in Control” shall mean, and shall be
deemed to have occurred if, on or after the date of this Agreement:  (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) or group acting in concert, other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company acting in such capacity or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities; (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(c)           Company.  References to the “Company” shall include, in addition
to SkyWest, Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which SkyWest, Inc. (or
any of its wholly owned subsidiaries) is a party which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(d)           Expenses.  “Expenses” means all direct and indirect costs of any
type or nature whatsoever (including, without limitation, all reasonable
attorneys’ and experts’ fees, costs of investigation and related disbursements)
reasonably incurred by Indemnitee in

 

2

--------------------------------------------------------------------------------


 

connection with the investigation (whether formal or informal), settlement,
defense or appeal of a Proceeding covered hereby or the establishment or
enforcement of a right to indemnification under this Agreement, including
without limitation in the case of an appeal the premium for, and other costs
relating to, any costs bond or supercedes bond or other appeal bond or its
equivalent.

 

(e)           Independent Legal Counsel.  “Independent Legal Counsel” shall mean
an attorney or firm of attorneys, selected in accordance with the provisions of
Section 3(h) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the preceding three years (other than with respect
to matters concerning the rights of Indemnitee under this Agreement, or of other
Indemnitees under similar indemnity agreements).

 

(f)            Other References.  References to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company”  as
referred to in this Agreement.

 

(g)           Proceeding.  “Proceeding” means any threatened, pending, or
completed claim, suit, action, proceeding or alternative dispute resolution
mechanism, or any hearing or investigation, whether civil, criminal,
administrative, investigative or otherwise, including without limitation any
situation which Indemnitee believes in good faith might lead to the institution
of any such proceeding.

 

(h)           Reviewing Party.  “Reviewing Party” shall mean, subject to the
provisions of Section 3(f), any person or body appointed by the Board in
accordance with applicable law to review the Company’s obligations hereunder and
under applicable law, which may include a member or members of the
Board, Independent Legal Counsel or any other person or body not a party to the
particular Proceeding for which Indemnitee is seeking indemnification.

 

(i)            Subsidiary.  “Subsidiary” means any corporation or other entity
of which more than ten percent (10%) of the outstanding voting securities or
other voting interests is owned directly or indirectly by the Company, and one
or more other Subsidiaries, taken as a whole.

 

2.             Maintenance of Liability Insurance.

 

(a)           The Company hereby covenants and agrees with Indemnitee that,
subject to Section 2(b), the Company shall obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”), in
reasonable amounts as the Board shall

 

3

--------------------------------------------------------------------------------


 

determine from established and reputable insurers with an AM Best rating of A.VI
or better, but no less than the amounts in effect upon initial procurement of
the D&O Insurance.  In all policies of D&O Insurance, Indemnitee shall be named
as an insured.

 

(b)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Board determines in good
faith that the premium costs for such insurance are (i) disproportionate to the
amount of coverage provided after giving effect to exclusions, and
(ii) substantially more burdensome to the Company than the premiums charged to
the Company for its initial D&O Insurance.

 

(c)           To the extent the Company maintains liability insurance applicable
to directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.

 

3.             Mandatory Indemnification.  The Company shall defend, indemnify
and hold harmless Indemnitee to the fullest extent permitted by the Utah Revised
Business Corporation Act (the “Act”):

 

(a)           Third Party Actions.  If Indemnitee was or is a party, or is
threatened to be made a party, to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was or is
claimed to be an Agent of the Company, or by reason of anything done or not done
by Indemnitee in any such capacity, or by reason of the fact that Indemnitee
personally guaranteed any obligation of the Company at any time, against any and
all Expenses and liabilities or any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, or, with respect to any
criminal action or Proceeding, had no reasonable cause to believe such persons
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(b)           Derivative Actions.  If Indemnitee was or is a party, or is
threatened to be made a party, to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an Agent of the Company,
or by reason of anything done or not done by Indemnitee in any such capacity,
against any and all Expenses and liabilities of any type whatsoever (including,
but not limited to, legal fees, judgments, fines, ERISA excise taxes or

 

4

--------------------------------------------------------------------------------


 

penalties, and amounts paid in settlement) incurred by Indemnitee in connection
with the investigation, defense, settlement or appeal of such Proceeding, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; except that no
indemnification under this subsection shall be made, and Indemnitee shall repay
all amounts previously advanced by the Company, in respect of any claim, issue
or matter for which Indemnitee is judged in a final, non-appealable decision to
be liable to the Company by a court of competent jurisdiction due to willful
misconduct in the performance of Indemnitee’s duties to the Company, unless and
only to the extent that the court in which such Proceeding was brought shall
determine that, despite the adjudication of liability but in view of all of the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.  The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(c)           Presumptions; Burden of Proof.  In making any determination
concerning Indemnitee’s right to indemnification, there shall be a presumption
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.  For purposes of this Agreement, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law.  In
addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.  Any determination concerning
Indemnitee’s right to indemnification that is adverse to Indemnitee may be
challenged by Indemnitee in the courts of the State of Utah.  No determination
by the Company (including without limitation by its directors or any Independent
Legal Counsel) that Indemnitee has not satisfied any applicable standard of
conduct shall be a defense to any claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

 

(d)           Actions Where Indemnitee Is Deceased.  If Indemnitee was or is a
party, or is threatened to be made a party, to any Proceeding by reason of the
fact that Indemnitee is or was an Agent of the Company, or by reason of anything
done or not done by Indemnitee in

 

5

--------------------------------------------------------------------------------


 

any such capacity, and prior to, during the pendency of, or after completion of,
such Proceeding, Indemnitee shall die, then the Company shall defend, indemnify
and hold harmless the estate, heirs and legatees of Indemnitee against any and
all Expenses and liabilities reasonably incurred by or for such persons or
entities in connection with the investigation, defense, settlement or appeal of
such Proceeding on the same basis as provided for Indemnitee in
Sections 3(a) and 3(b) above.

 

(e)           Extent of Insurance.  The Expenses and liabilities covered hereby
shall be net of any payments made by D&O Insurance carriers or others.

 

(f)            Review of Indemnification Obligations.  Notwithstanding the
foregoing, in the event any Reviewing Party shall have determined (in a written
opinion, in any case in which Independent Legal Counsel is the Reviewing Party)
that Indemnitee is not entitled to be indemnified hereunder under applicable
law:  (i) the Company shall have no further obligation under Section 3(a) or
3(b) to make any payments to Indemnitee not made prior to such determination by
such Reviewing Party; and (ii) the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all Expenses
theretofore paid to Indemnitee to which Indemnitee is not entitled hereunder
under applicable law; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying Indemnitee until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed).  Indemnitee’s
obligation to reimburse the Company for any Expenses shall be unsecured and no
interest shall be charged thereon.

 

(g)           Indemnitee Rights on Unfavorable Determination; Binding Effect. 
If any Reviewing Party determines that Indemnitee substantively is not entitled
to be indemnified hereunder in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation seeking an initial determination by
the court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the Company
hereby consents to service of process and to appear in any such proceeding. 
Absent such litigation, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.

 

(h)           Selection of Reviewing Party; Change in Control.  A determination,
if required by applicable law, with respect to Indemnitee’s entitlement to
indemnification shall be made in accordance with the provisions of this
paragraph (h).  If there has not been a Change in Control, a Reviewing Party
shall be selected by the Board, and if there has been such a Change in Control
(other than a Change in Control which has been approved by a majority of the
Board who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification

 

6

--------------------------------------------------------------------------------


 

of Expenses under this Agreement or any other agreement or under the Company’s
Articles of Incorporation or Bylaws as now or hereafter in effect, or under any
other applicable law, if desired by Indemnitee, shall be Independent Legal
Counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld).  Such counsel, among other things, shall render
its written opinion to the Company and Indemnitee as to whether and to what
extent Indemnitee would be entitled to be indemnified hereunder under applicable
law and the Company agrees to abide by such opinion.  The Company agrees to pay
the reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.  Notwithstanding any other
provision of this Agreement, the Company shall not be required to pay Expenses
of more than one Independent Legal Counsel in connection with all matters
concerning a single Indemnitee, and such Independent Legal Counsel shall be the
Independent Legal Counsel for any or all other Indemnitees unless:  (i) the
employment of separate counsel by one or more Indemnitees has been previously
authorized by the Board in writing; or (ii) an Indemnitee shall have provided to
the Company a written statement that such Indemnitee has reasonably concluded
that there may be a conflict of interest between such Indemnitee and the other
Indemnitees with respect to the matters arising under this Agreement.

 

4.             Partial Indemnification.  If Indemnitee is found under
Sections 3, 6 or 9 hereof not to be entitled to indemnification for all of the
Expenses relating to a Proceeding, the Company shall indemnify Indemnitee for
any portion of such Expenses not specifically precluded by the operation of such
Sections 3, 6 or 9.

 

5.             Indemnification Procedures; Mandatory Advancement of Expenses.

 

(a)           Promptly after receipt by Indemnitee of notice to him or her of
the commencement or threat of any Proceeding covered hereby, Indemnitee shall
notify the Company of the commencement or threat thereof, provided that any
failure to so notify shall not relieve the Company of any of its obligations
hereunder, except to the extent that such failure prejudices the Company’s
ability to perform its obligations hereunder.

 

(b)           If, at the time of the receipt of a notice pursuant to
Section 5(a) above, the Company has D&O Insurance in effect, the Company shall
give prompt notice of the Proceeding or claim to its insurers in accordance with
the procedures set forth in the applicable policies.  The Company shall
thereafter take all reasonably necessary action to cause such insurers to pay
all amounts payable as a result of such Proceeding in accordance with the terms
of such policies.

 

(c)           Indemnitee shall be entitled to retain one or more counsel from
time to time selected by Indemnitee in Indemnitee’s reasonable discretion to act
as its counsel in and for the investigation, defense, settlement or appeal of
each Proceeding.  The Company shall not waive any privilege or right available
to Indemnitee in any such Proceeding.

 

7

--------------------------------------------------------------------------------


 

(d)           The Company shall bear all reasonable fees and Expenses (including
invoices for advance retainers) of such counsel, and all reasonable fees and
Expenses invoiced by other persons or entities, in connection with the
investigation, defense, settlement or appeal of each such Proceeding.  Such fees
and Expenses are referred to herein as “Covered Expenses.”

 

(e)           Until a determination to the contrary under Section 6 hereof is
made, the Company shall advance all Covered Expenses in connection with each
Proceeding.  Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent permitted by law to
repay the advance if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement. 
Advances shall be unsecured and interest free.  Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.

 

(f)            Each advance to be made hereunder shall be paid by the Company to
Indemnitee within ten (10) business days following delivery of a written request
therefor by Indemnitee to the Company.

 

(g)           The Company acknowledges the potentially severe damage to
Indemnitee should the Company fail timely to make such advances to Indemnitee.

 

(h)           The Company shall not settle any proceeding if, as a result of
such settlement, any fine or obligation is imposed on Indemnitee without
Indemnitee’s prior written consent.

 

(i)            If Indemnitee is the subject of or is implicated in any way
during any proceeding, the Company will share with Indemnitee any information it
has turned over to any third parties concerning the investigation.

 

(j)            The knowledge and/or actions, or failure to act, of any other
Agent of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

(k)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company (other than
Indemnitee) in the course of their duties, or on the advice of legal counsel for
the Company or the Board or counsel selected by any committee of the Board or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser, investment banker, compensation
consultant, or other expert selected with reasonable care by the Company or the

 

8

--------------------------------------------------------------------------------


 

Board or any committee of the Board.  The provisions of this Section 5(k) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct.

 

(l)            Notice to Insurers.  If, at the time of the receipt by the
Company of a notice of a Proceeding subject to Section 3(a) or 3(b) hereof, the
Company has D&O Insurance or other liability insurance in effect which may cover
such Proceeding, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all reasonably
necessary action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(m)          Selection of Counsel.  In the event the Company shall be obligated
hereunder to provide indemnification for or make any advancement of Expenses
with respect to the Expenses of any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding with counsel selected
by the Company, subject to approval by Indemnitee (which approval shall not be
unreasonably withheld), upon the delivery to Indemnitee of written notice of the
Company’s election to do so.  After delivery of such notice and the retention of
such counsel by the Company, the Company will not be liable to Indemnitee under
this Agreement for any fees or expenses of separate counsel subsequently
retained by or on behalf of Indemnitee with respect to the same Proceeding;
provided that:  (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Proceeding at Indemnitee’s expense; and (ii) if
(A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Proceeding, then the fees and expenses of
Indemnitee’s separate counsel shall be Expenses for which Indemnitee may receive
indemnification or advancement of Expenses hereunder.

 

6.             Determination of Right to Indemnification.

 

(a)           To the extent Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, claim, issue or matter covered
hereby, Indemnitee need not repay any of the Expenses advanced in connection
with the investigation, defense or appeal of such Proceeding.

 

(b)           Indemnitee shall have the right to advancement by the Company
prior to the final disposition of any Proceeding of any and all Expenses
relating to, arising out of or resulting from any Proceeding paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee.

 

(c)           Subject to the provisions of Section 3(f), notwithstanding a
determination by a Reviewing Party or a court that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, Indemnitee shall have the
right to apply to the courts of the State of

 

9

--------------------------------------------------------------------------------


 

Utah for the purpose of enforcing Indemnitee’s right to indemnification pursuant
to this Agreement.

 

(d)           Subject to the provisions of Section 3(h),  the Company shall
indemnify Indemnitee against all Expenses reasonably incurred by Indemnitee in
connection with any Proceeding under Sections 6(b) or 6(c) and against all
Expenses reasonably incurred by Indemnitee in connection with any other
Proceeding between the Company and Indemnitee involving the interpretation or
enforcement of the rights of Indemnitee under this Agreement unless a court of
competent jurisdiction finds that each of the material claims and/or defenses of
Indemnitee in any such Proceeding were frivolous or made in bad faith.

 

(e)           The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by the Act, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute.  In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Utah corporation to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule which narrows the right of a Utah corporation to indemnify
a member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or
rule to be applied to this Agreement, shall have no effect on this Agreement or
the parties’ rights and obligations hereunder except as set forth in Section 9
hereof.

 

(f)            Nonexclusivity.  The indemnification and the payment of Expense
advances provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation, its
Bylaws, any other agreement, any vote of shareholders or disinterested
directors, the Act, or otherwise.  The indemnification and the payment or
advancement of Expenses provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though subsequent thereto Indemnitee may have ceased to serve in
such capacity.

 

(g)           No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Proceeding to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, provision of the Company’s Articles of Incorporation, Bylaws or
otherwise) of the amounts otherwise payable hereunder.

 

(h)           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Proceeding, but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.

 

10

--------------------------------------------------------------------------------


 

7.             Articles of Incorporation and By-Laws.  The Company agrees that
the Company’s Articles of Incorporation and Bylaws in effect on the date hereof
shall not be amended to reduce, limit, hinder or delay (a) the rights of
Indemnitee granted hereby, or (b) the ability of the Company to indemnify
Indemnitee as required hereby.  The Company further agrees that it shall
exercise the powers granted to it under its Articles of Incorporation, its
Bylaws and by applicable law to indemnify Indemnitee to the fullest extent
possible as required hereby.

 

8.             Witness Expenses.  The Company agrees to compensate Indemnitee
for the reasonable value of Indemnitee’s time spent, and to reimburse Indemnitee
for all Expenses (including reasonable attorneys’ fees and travel costs)
reasonably incurred by Indemnitee, in connection with being a witness, or if
Indemnitee is threatened to be made a witness, with respect to any Proceeding,
by reason of Indemnitee serving or having served as an Agent of the Company.

 

9.             Exceptions.  Notwithstanding any other provision hereunder to the
contrary, the Company shall not be obligated pursuant to the terms of this
Agreement:

 

(a)           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than: 
(i) Proceedings under Sections 6(b) or 6(c); (ii) proceedings brought to
establish or enforce a right to indemnification under this Agreement or the
provisions of the Company’s Articles of Incorporation or Bylaws unless a court
of competent jurisdiction determines that each of the material assertions made
by Indemnitee in such Proceeding were not made in good faith or were frivolous;
or (iii) proceedings or claims instituted by Indemnitee with the approval by the
Board); or

 

(b)           Unauthorized Settlements.  To indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding covered hereby
without the prior written consent of the Company to such settlement, which
consent will not be unreasonably withheld provided that the Company’s consent is
not required if the Company is refusing to indemnify or advance Expenses to
Indemnitee.

 

10.          Non-exclusivity.  This Agreement is not the exclusive arrangement
between the Company and Indemnitee regarding the subject matter hereof and shall
not diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Articles of Incorporation or Bylaws, under other
agreements, or otherwise.

 

11.          Continuation After Term; Binding Effect.  Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting an Agent of the
Company and the benefits hereof shall inure to the benefit of the heirs,
executors and administrators of Indemnitee.  The Company shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and

 

11

--------------------------------------------------------------------------------


 

to the same extent that the Company would be required to perform if no such
succession had taken place.

 

12.          Interpretation of Agreement.  This Agreement shall be interpreted
and enforced so as to provide indemnification to Indemnitee to the fullest
extent now or hereafter permitted by the Act.

 

13.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, provisions of the
Agreement shall not in any way be affected or impaired thereby, and to the
fullest extent possible, the provisions of this Agreement shall be construed or
altered by the court so as to remain enforceable and to provide Indemnitee with
as many of the benefits contemplated hereby as are permitted under the Act.

 

14.          Counterparts, Modification and Waiver.  This Agreement may be
signed in counterparts.  This Agreement constitutes a separate agreement between
the Company and Indemnitee and may be supplemented or amended as to Indemnitee
only by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee.  All waivers must be in a
written document signed by the party to be charged.  No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties.  A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.

 

15.          Notices.  All notices, demands, consents, requests, approvals and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been properly given if hand delivered (effective upon
receipt or when refused), or if sent by a courier freight prepaid (effective
upon receipt or when refused), in the case of the Company, at the addresses
listed below, or to such other addresses as the parties may notify each other in
writing.

 

To Company:

 

SkyWest, Inc.
Attention: Chief Executive Officer
444 South River Road
St. George, Utah 84790

 

 

 

To Indemnitee:

 

At Indemnitee’s residence address and facsimile number on the records of the
Company from time to time.

 

16.          Evidence of Coverage.  Upon request by Indemnitee, the Company
shall provide evidence of the liability insurance coverage required by this
Agreement.  The Company shall promptly notify Indemnitee of any change in the
Company’s D&O Insurance coverage.

 

17.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Utah.

 

12

--------------------------------------------------------------------------------


 

18.          Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Utah for
all purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the federal and
state courts located in the State of Utah in and for Salt Lake County, which
shall be the exclusive and only proper forum for adjudicating such a claim.

 

19.          No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.

 

[Remainder of Page Intentionally Left Blank;
Signatures appear on the following page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

 

SKYWEST INC.

 

 

 

 

 

 

By:

 

 

 

[Name], [Title]

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

[Name]

 

14

--------------------------------------------------------------------------------